Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

                                                                Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           This is an obviousness-type double patenting rejection. 
           Claims 1 and 2 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 2 of patent No. 10925019.  
           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 2 of the instant application recite or have inherent all the limitations of claims 1 and 2 of patent 10925019.  Claims 1 and 2 of the instant application merely expand the scope of claims 1 and 2 of patent 10925019 by eliminating some elements and their functions from the claims.  



Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.





Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 1/8/2021 and 2/2/2022 have been considered by the Examiner and made of record in the application file.





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. PG-Publication # 2018/0110019), in view of Jung et al. (U.S. PG-Publication # 2018/0098298).


         Consider claims 1 and 7, Ly et al. clearly disclose a user terminal (fig. 2 (115-a), par. 65 (UE 115-a)) comprising: 
          a reception section that receives a first synchronization signal and a second synchronization signal mapped on predetermined resources (fig. 10 (1030), par. 99 (Synchronization numerology component 1030 may identify a second numerology for transmitting a synchronization signal to the UE in a second downlink transmission. In some cases, the second downlink transmission includes at least a PSS, a SSS, or a PBCH transmission, or a combination thereof. In some cases, the first numerology is different from the second numerology. In some cases, the first numerology and the second numerology have a different sub-carrier spacing and cyclic prefix. In some cases, the second numerology is different from a data channel or control channel numerology)); and 
          a control section that controls synchronization processing based on the first synchronization signal and the second synchronization signal (fig. 16 (1615), par. 64 (UEs 115 may include a UE numerology manager 102, which may identify a first numerology for receiving data from a base station 105 and identify a second numerology for receiving a synchronization signal from the base station 105. The UE 115 may then receive downlink transmissions and may demodulate and decode the symbols in the received transmissions according to the identified numerology. The UE numerology manager 102 may be an example of a UE numerology manager 1615 as described below with reference to FIG. 16)), 
          However, Ly et al. do not specifically disclose a same transmission bandwidth and subcarrier spacing are applied to the first synchronization signal and the second synchronization signal. 
          In the same field of endeavor, Jung et al. clearly show:                   
          wherein a same transmission bandwidth and subcarrier spacing are applied to the first synchronization signal and the second synchronization signal (Jung: par. 2 (One of the benefits of flexible frequency location of SS is to allow the use of a common SS for the multiple configured numerology sets in the carrier, without an increased guard band overhead or scheduling restriction. The common SS with a predefined 
subcarrier spacing and a predefined transmission bandwidth may be beneficial in terms of reducing UE cell search receiver complexity and SS overhead)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a user terminal, as taught by Ly, and show a same transmission bandwidth and subcarrier spacing are applied to the first synchronization signal and the second synchronization signal, as taught by Jung, so that the efficiency of networks can be enhanced. 






         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. PG-Publication # 2018/0110019), in view of Jung et al. (U.S. PG-Publication # 2018/0098298), and in view of Kim et al. (U.S. PG-Publication # 2015/0055616).


          Consider claim 2, and as applied to claim 1 above, Ly et al. clearly disclose the user terminal as described.
          However, Ly et al. do not specifically disclose spacings of the first synchronization signal and the second synchronization signal at which the first synchronization signal and the second synchronization signal are mapped on subcarriers are different. 
          In the same field of endeavor, Kim et al. clearly show:  
          wherein spacings of the first synchronization signal and the second synchronization signal at which the first synchronization signal and the second synchronization signal are mapped on subcarriers are different (The long synchronization signal may be mapped to odd subcarriers (or even subcarriers) among subcarriers having the 15 kHz subcarrier spacing. The short synchronization signal may be mapped to subcarriers having the 30 kHz subcarrier spacing).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a user terminal, as taught by Ly, and show spacings of the first synchronization signal and the second synchronization signal at which the first synchronization signal and the second synchronization signal are mapped on subcarriers are different, as taught by Kim, so that the efficiency of networks can be enhanced. 
.







         Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. PG-Publication # 2018/0110019), in view of Jung et al. (U.S. PG-Publication # 2018/0098298), and in view of Yoshimoto et al. (U.S. PG-Publication # 2018/0309533).



          Consider claim 3, and as applied to claim 1 above,Ly et al. clearly disclose the user terminal as described.
          However, Ly et al. do not specifically disclose a shorter sequence length and the wider spacing. 
          In the same field of endeavor, Yoshimoto et al. clearly show: 
          wherein the first synchronization signal has a shorter sequence length and the wider spacing at which the first synchronization signal is mapped on the sub carrier than those of the second synchronization signal (par. 244 (In FIG. 16, the subcarrier spacing of set 2 is wider than the subcarrier spacing of set 1, and thus the number of subcarriers in the synchronization signal arrangement bandwidth in set 2 is less than the number of subcarriers in the synchronization signal arrangement bandwidth in set 1. In FIG. 16, the subcarrier spacing of set 3 is wider than the subcarrier spacing of set 2, and thus the number of subcarriers in the synchronization signal arrangement bandwidth in set 3 is less than the number of subcarriers in the synchronization signal arrangement bandwidth in set 2)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user terminal, as taught by Ly, and show a shorter sequence length and the wider spacing, as taught by Yoshimoto, so that the efficiency of networks can be enhanced.






         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. PG-Publication # 2018/0110019), in view of Jung et al. (U.S. PG-Publication # 2018/0098298), and Yoshimoto et al. (U.S. PG-Publication # 2018/0309533), and in view of Lindoff et al. (U.S. PG-Publication # 2008/0205351).   



          Consider claim 4, and as applied to claim 3 above, Ly et al. clearly disclose the user terminal as described.
          However, Ly et al. do not specifically disclose contiguous subcarriers. 
          In the same field of endeavor, Lindoff et al. clearly show: 
          wherein the second synchronization signal is mapped on contiguous subcarriers (par. 11 (generating the first type of synchronization signal comprises mapping a set of synchronization symbols, S.sub.k, (0.ltoreq.k.ltoreq.N-1) onto a contiguous set of N subcarriers, each of the N subcarriers having the first subcarrier spacing)) or a subcarrier arranged per predetermined spacing. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user terminal, as taught by Ly, and show contiguous subcarriers, as taught by Lindoff, so that the efficiency of networks can be enhanced.




         Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. PG-Publication # 2018/0110019), in view of Jung et al. (U.S. PG-Publication # 2018/0098298), and in view of Jung et al. (U.S. PG-Publication # 2018/0048445), hereinafter “Jung2”.


          Consider claim 5, and as applied to claim 1 above, Ly et al. clearly disclose the user terminal as described.
          However, Ly et al. do not specifically disclose an identical numerology to that of the first synchronization signal and/or the second synchronization signal. 
          In the same field of endeavor, Jung2 et al. clearly show: 
          wherein an identical numerology to that of the first synchronization signal and/or the second synchronization signal (par. 24 (Although the cell might be able to configure multiple time-frequency portions using different numerologies, it may be possible for synchronization signals transmitted with a baseline (or reference) numerology to be shared by all numerology configurations. A baseline or reference numerology may be dependent on the carrier band such as reference numerology of 15 kHz OFDM/SC-FDMA subcarrier spacing for low carrier frequency band (such as below 6 GHz e.g., 2 GHz) and reference numerology of 120 kHz OFDM/SC-FDMA subcarrier spacing for high carrier frequency band (such as above 6 GHz, e.g., 28 GHz))), or a scaled numerology is used to detect at least one of a broadcast channel and a reference signal.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user terminal, as taught by Ly, and show an identical numerology to that of the first synchronization signal and/or the second synchronization signal, as taught by Jung2, so that the efficiency of networks can be enhanced.





         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. PG-Publication # 2018/0110019), in view of Jung et al. (U.S. PG-Publication # 2018/0098298), and in view of Harada et al. (U.S. PG-Publication # 2018/0249400).  



          Consider claim 6, and as applied to claim 1 above, Ly et al. clearly disclose the user terminal as described.
          However, Ly et al. do not specifically disclose the synchronization signal is formed by a pattern. 
          In the same field of endeavor, Harada et al. clearly show: 
          wherein the first synchronization signal is formed by one pattern, and the second synchronization signal is formed based on a number of patterns corresponding to a number of cell IDs (par. 43 (First the user terminal, in the cell search, tries to detect an LTE synchronization signal (PSS/SSS) (step ST401). Subsequently, the user terminal performs timing synchronization and cell ID detection (obtaining) based on the PSS/SSS detected at step ST401. Thereafter, the user terminal carries out a RAT (type) identification process (step ST402). In this RAT identification process, the type of RAT (LTE RAT or 5G RAT) of the connected cell is identified), par. 55(ID numbers can be allocated to a total of 504 cell ID alternatives, and if a cell ID has an ID number that is 301 or greater, this cell ID can be used for 5G RAT. Furthermore, new cell IDs can be added to the current cell IDs, and these additional cell IDs may be used as a 5G RAT cell ID. In identification process (1-3), since RAT can be identified based on a cell ID, 5G RAT of a plurality of numerologies can be flexibly identified)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a user terminal, as taught by Ly, and show the synchronization signal is formed by a pattern, as taught by Harada, so that the efficiency of networks can be enhanced.


                                       

Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

March 1, 2022